Order filed June 24, 2021




                                        In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-19-00230-CR
                                   __________

                 DAMON CHAD CAMPBELL, Appellant
                                           V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 266th District Court
                              Erath County, Texas
                        Trial Court Cause No. CR15110


                                      ORDER
      At the request of Appellant, Damon Chad Campbell, this court issued an order
dated May 20, 2021, in which we abated this appeal. We remanded the cause to the
trial court and directed the trial court to enter an amended certification of Appellant’s
right of appeal. The trial court did so, but then issued an order that conflicted with
its amended certification. Upon the filing of the supplemental clerk’s records
containing the Amended Certification of Defendant’s Right of Appeal, we reinstated
this appeal. We now, again, abate the appeal.
      In this court’s May 20 order, we concluded that the “charge bargain” in this
case constituted a plea bargain subject to Rule 25.2(a)(2) of the Texas Rules of
Appellate Procedure. We noted that, in such a situation, the defendant may appeal
only (1) if matters were raised by written motion and ruled on before trial, (2) if the
trial court grants permission to appeal, or (3) if the specific appeal is expressly
authorized by statute. TEX. R. APP. P. 25.2(a)(2).
      During the abatement of this appeal, the trial court and Appellant signed an
amended certification in this cause. The amended certification shows that this is a
plea bargain case and that Appellant has “NO right of appeal.” Curiously, the
supplemental clerk’s record also contains an order signed by the trial court while the
cause was on remand to the trial court. In that order, which the trial court signed on
May 25, 2021, just five days after it signed the amended certification, the trial court
granted Appellant’s motion for permission to appeal. Because of the conflict
between the amended certification and the order granting permission to appeal, we
again abate this appeal and remand the cause to the trial court. The trial court is
directed to either (1) amend its certification to comport with its May 25, 2021 order
granting permission to appeal or (2) issue an order vacating the May 25, 2021 order.
See TEX. R. APP. P. 25.2(d).
      The district clerk is directed to prepare and forward to this court a
supplemental clerk’s record containing any finding, order, or amended certification
that the trial court may issue in response to this abatement order. See TEX. R.
APP. P. 34.5(c)(2). The supplemental clerk’s record is due to be filed in this court
on or before July 26, 2021. Appellant’s request for supplemental briefing will be
considered upon reinstatement of the appeal.




                                           2
      The appeal is abated.


                                               PER CURIAM


June 24, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                        3